internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-106094-99 date date legend llc date subsidiary state dollar_figurev this letter responds to your date request that we supplement our letter_ruling of date plr-111345-98 the prior letter_ruling the legend abbreviations factual summary and representations appearing in the prior letter_ruling are incorporated by reference in this letter unless otherwise indicated the prior letter_ruling addressed issues under sec_752 and sec_465 of the internal_revenue_code regarding the partnership's incurrence of debt and its use of the debt proceeds to pay some of the partnership's existing debt obligations as described in the prior letter_ruling the financing originally was issued to nationally recognized underwriters the underwriters however immediately sold the financing but only to persons who to the best knowledge of the partnership satisfied certain requirements described in the prior letter_ruling the initial purchasers each initial purchaser agreed among other things that if it or the account on behalf of which it purchased an interest in the financing resells or transfers its interest in the financing before the second anniversary of the issuance of the financing the interest may only be resold or transferred in accordance with certain transfer restrictions described in the plr-106094-99 prior letter_ruling the transfer restrictions the partnership represented that prior to the second anniversary of the issuance of the financing the bonds will bear a legend legend referring to the transfer restrictions and transfers of the bonds will be prohibited unless the transferee acknowledges in writing that it satisfies the requirements of the transfer restrictions in addition each initial purchaser agreed that prior to the second anniversary of the issuance of the financing it must give each subsequent transferee notice of the transfer restrictions on date lp formed llc a state limited_liability_company with a view toward implementing a proposed merger the merger of gp into llc lp is the sole managing member of llc in addition subsidiary a state corporation and wholly-owned subsidiary of lp is the sole non-managing member in llc gp and llc have entered into a definitive agreement and plan of merger merger agreement pursuant to which subject_to the satisfaction or waiver of the conditions set forth therein gp would be merged into llc with llc continuing as the surviving company and each outstanding share of gp common_stock would be converted into the right to receive dollar_figurev in cash from llc if the merger is consummated the gp common_stock will be canceled and public trading of the gp common_stock will cease in order to enhance the liquidity of the financing the partnership will remove the transfer restrictions on a prospective-only basis the legend will be removed from the bonds and all representations of the partnership made regarding the prior letter_ruling that relate to the second anniversary of the issuance of the financing will be modified to reflect the shorter period ending on the later of nine months after the date_of_issuance of the financing or the date of this letter the partnership requests a ruling that the prospective removal of the transfer restrictions beginning on the later of nine months after the date_of_issuance of the financing or the date of this letter will not change the conclusions contained in the prior letter_ruling we conclude based solely on the facts stated above and the representations made regarding the prior letter_ruling that the foregoing facts do not change our conclusions in the prior letter_ruling except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed regarding the classification for federal tax purposes of the partnership gp lp llc or subsidiary this ruling is directed only to the taxpayer who requested it under sec_6110 this ruling may not be used or cited as precedent plr-106094-99 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the partnership sincerely yours signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy
